Citation Nr: 1506919	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  04-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Regional Office (RO) in Columbia, South Carolina, that denied entitlement to service connection for Hepatitis C.  

In a June 2012 decision, the Board found that the Veteran's Hepatitis C was not related to his military service.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2014, the Court vacated the July 2012 decision and remanded the appeal to the Board for further action as directed.


FINDING OF FACT

The Veteran's Hepatitis C is related to his active duty military service.


CONCLUSION OF LAW

The criteria to establishment of service connection for Hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014)  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

Pertinent Law and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service, or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014). 

Factual Background and Analysis

The Board must assess the credibility and weight of all the evidence, including medical evidence, to determine its probative value.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gober v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran claims that he has Hepatitis C that was "caused by the shots that are received in service."  He states he has not had any other injections or injuries that could have caused his condition "other than those shots.  At the time I entered service they were giving shots with a gun.  There was much blood on the gun that was used on me."  In the alternative, the Veteran's representative stated in September 2011 that the Veteran received treatment in service for a sexually transmitted disease and this could likely be the cause of the Veteran developing Hepatitis C. 

VBA Fast Letter 211B (98-110) (November 30, 1998) lists various risk factors for Hepatitis C, including direct percutaneous exposure such as acupuncture with non-sterile needles.  This list does not include immunization with injectors as a risk factor.  However, this list is not exclusive.  Significantly, VBA Fast Letter 04-13 (June 29, 2004) specifically addressed the relationship between immunization with injectors and Hepatitis C as it relates to service connection.  In this letter, the Acting Director of Compensation & Pension Service noted that an RO decision had erroneously quoted a VA physician who was the chief consultant to the Public Health Strategic Healthcare Group as indicating that anyone inoculated with jet injectors was at risk as having Hepatitis C.  Although the attribution of this quotation was erroneous, the Acting Director concluded that, while most Hepatitis C infections can be accounted for by known modes of transmission such as pre-1992 transfusion and injection drug use, the transmission of the virus that causes Hepatitis C with air gun injectors is "biologically plausible."  She cautioned that it is essential that any physician making such a determination include a full discussion of all modes of transmission, and a rationale as to why the physician believes the air gun was the source of the Veteran's Hepatitis C. 

At the outset, the Board notes that the Veteran has a current diagnosis of Hepatitis C and that laboratory studies done in September 2001 were positive for Hepatitis C. Therefore, the first element for establishing service connection, evidence of a current disability, has been satisfied.

The Veteran's service treatment records are silent as to any complaints, diagnosis, or treatment for Hepatitis C.  The Veteran was seen on one occasion in November 1974 for a positive gonococcal smear.  At the time of his separation examination in April 1975, the clinical evaluation was entirely normal and the Veteran stated that his health was "good to the best of my knowledge."  There is no evidence of a diagnosis of Hepatitis C until many years after service.

The Board now turns to the salient inquiry of whether or not the Veteran's current Hepatitis C is related to any aspect of his active duty service.

As noted above, the Veteran and his representative contend that the Veteran's current Hepatitis C is related to either the air gun inoculations the Veteran received in service or the sexually transmitted disease the Veteran incurred during active duty service.

Post service medical evidence reflects that at the time of a hospitalization in September 1990 for treatment of an unrelated condition, the Veteran denied intravenous drug abuse (IVDA).  However, a November 2001 evaluation by a professor of medicine reflects that the Veteran "does have a history of multiple recreational drug use including intravenous but has not done this since 1975."  In correspondence received by the VA in August 2011, the Veteran explicitly denied any intravenous drug use.

The Veteran was accorded a VA examination in June 2011.  The claim file was reviewed by the examiner.  The VA examiner referred to the Veteran providing a history of multiple recreational drug use to the private physician in 2001 and opined that the currently diagnosed Hepatitis C was less likely as not caused by or a result of the Veteran's active service.  She remarked that "currently proven causes of Hepatitis C as cited by NIH would favor the Veteran's IVDA history as a source of his Hepatitis C infection."  She noted that while "Hepatitis C can be transmitted as a sexually transmitted disease and the Veteran was treated for gonorrhea during the service, the majority of newly acquired infections have been linked to IVDA.  She also noted that use of jet gun inoculations have not been proven to be a source of Hepatitis C infection."

The June 2011 opinion is inadequate because the examiner erroneously relied on a statistical generality about cause of Hepatitis C without specifically explaining why, in the Veteran's case, other potential causes were not the likeliest cause of his Hepatitis C.  Additionally, the examiner accepted intravenous drug use as a reality without crucially analyzing, considering, or addressing the other medical records that contrdicted the assertion.

Because the June 2011 VA examiner's etiology opinion was inadequate, the Board sought an expert medical opinion from a Veterans Health Administration (VHA) physician in October 2014.  In a December 2014 letter, S.N, an infectious disease physician, noted the Veteran's inconsistent statements regarding drug use prior to and including 1975.  The physician opined that, "the absence of other clearly identifiable traditional risk factors for hepatitis C since 1975 supports an association more likely than not with his Vietnam military service."  Specifically, the physician noted that the liver biopsy in November 2001 is clinically consistent with the involvement of a hepatitis C infection for at least 10 years.  She also noted that recent research conducted by J Community Health has found that Vietnam era veterans were more likely to report other exposures rather than traditional risk factors as the source of their hepatitis C infection.  She also noted that without additional medical records of details of the Veteran's in-service hospitalization, it is difficult to ascertain if there was possible opportunity for transmission risk while hospitalized.

The Board finds the October 2014 medical opinion to be adequate because it is based on a factually accurate history of the Veteran's medical condition and is supported by a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion.").

As the June 2011 medical opinion is inadequate, it is not probative evidence.  The only medical opinion of record that constitutes probative evidence is the December 2014 medical opinion which weighs in favor of the Veteran's claim.  Accordingly, after resolving any benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for Hepatitis C is warranted.


ORDER

Service connection for Hepatitis C is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


